Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 9, 1999, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence upon his previous conviction of operating a motor vehicle while under the influence of alcohol.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.